In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-174 CR

NO. 09-08-175 CR

____________________


WILLIE OTIS JACKSON a/k/a WILL JACKSON

a/k/a WILLIE OTIS JACKSON, III a/k/a WILLIE JACKSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 07-2396 and 07-2398




MEMORANDUM OPINION
	On April 2, 2008, the trial court sentenced Willie Otis Jackson a/k/a Will Jackson
a/k/a Willie Otis Jackson, III a/k/a Willie Jackson on convictions for felony theft.  Jackson
filed a notice of appeal on April 4, 2008.  The trial court entered certifications of the
defendant's right to appeal in which the court certified that these are plea-bargain cases and
the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has
provided the trial court's certifications to the Court of Appeals.
	On April 11, 2008, we notified the parties that we would dismiss the appeal unless 
amended certifications were filed within fifteen days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.


   
								STEVE McKEITHEN
								         Chief Justice
 

Opinion Delivered May 14, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.